Case 2:17-cv-01115-RSM Document 113 Filed 12/19/18 Page 1 of 4
Case 2:17-cv-01115-RSM Document 113 Filed 12/19/18 Page 2 of 4
Case 2:17-cv-01115-RSM Document 113 Filed 12/19/18 Page 3 of 4
             Case 2:17-cv-01115-RSM Document 113 Filed 12/19/18 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2         On December 19, 2018, I caused a copy of the DECLARATION OF MICHAEL
 3   BUCKLEY to be electronically filed via the Court’s Electronic Case Filing System, which will
 4   notify all attorneys of record of the filing.
 5                                                    By:    /s/ Sonia L. Mejia
                                                             Sonia L. Mejia
 6

 7
 8

 9

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

     CERTIFICATE OF SERVICE                                            Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                                  725 South Figueroa Street, 31st Floor
                                                                     Los Angeles, CA 90017-5524
                                                                        Phone: (213) 629-9040
                                                                         Fax: (213) 629-9022
